    Case 1:21-cr-00486-SHS Document 33 Filed 08/31/21 Page 1 of 1




                          PELUSO & TOUGER, LLP
                            70LAFAYEITESTREET
                          NEW YORK, NEW YORK 10013
                             PelusoandTouger.com

                                                         Ph. No. (212) 608-1234
                                                         Fax No. (212) 513-1989



August 31, 2021                         MEMO ENDORSED
By ECF

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street New York, New York 10007

Re : United States v. Dwight Boyd
     21 Cr. 486 (SHS)

Dear Judge Stein,

I write to respectfully request with the Government's consent that the Court allow Mr.
Boyd to attend the following two appointments:

       Dentist appointment on September 2, 2021 at 8:30AM
               Dr. Susan J. Lemelle Johnson
              99 Fort Washington Ave.
               New York, New York 10032

       Doctor' s appointment on Friday September 3, 2021 at 1:00PM
               New York Presbyterian Hospital
               21 Audubon Ave.
               New York, New York 10032

Please allow Mr. Boyd an hou r for travel time. Thank you very much for your
consideration of this request and I apologize for the late notice as the dentist
appointment is an emergent situation.
                                                         Most Respectfully


 Requests granted.

 Dated: New York, New York
        August 31, 2021
